DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 5/10/2021, amended claims 1, 7, and 12 and cancelled claims 10 are acknowledged. Claims 1-9 and 11-17 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-9, 11-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackadar et al. (US Publication No. 2013/021979 A1) (cited by Applicant), further in view of Fujita et al. (US Publication No. 2011/0022352 A1).

	Regarding claim 1, Blackadar et al. discloses a method for determining types of motor activity of a human comprising

generating, by the three-component accelerometer signals, xi, yi, zi induced by human motor activity, where i is a consecutive count number and wherein said signals correspond to projections of an acceleration vector along three orthogonal axes X, Y, Z (see Figures 4A-D and [0056], [0088]-[0089], and [0101]); 
sending the signals xi, yi, zi generated by the three-component accelerometer to a computing device (110), operably associated with the three-component accelerometer, for processing (see Figures 3A-B and [0047], [0060], [0063], and [0088]); 
calculating, by the computing device a sequence of acceleration vector magnitudes Ai, using the signals xi, yi, zi generated by the three-component accelerometer (see [0056], [0088]-[0089], [0101]-[0104], and [0110]-[0113]); 
forming, by the computing device a time array of calculated acceleration vector magnitudes Ai (see Figures 4A-D and [0088]-[0089], [0101]-[0104], and [0110]-[0113]); 
identifying, by the computing device, extrema in the formed time array of acceleration vector magnitudes Ai (see Figures 4A-D and [0110], [0112], and [0123]-[0126]); 
comparing, by the computing device, a selected series of acceleration vector magnitude extrema with at least one predetermined pattern, wherein the at least one predetermined pattern is formed in advance for a certain type of motor activity (e.g. activity engines 340-1…n) and characterized by a specific reference number of 
determining, by the computing device, based on comparison between selected series of acceleration vector magnitude extrema with the at least one formed in advance predetermined pattern, a number of consecutive extrema equal to the reference number of extrema in the at least one formed in advance predetermined pattern (see Figures 4A-D and [0110], [0112], and [0123]-[0126]); 
determining, by the computing device, difference values between adjacent acceleration vector magnitude extrema for each motor act (see Figures 4A-D and [0110], [0112], and [0123]-[0126]); 
comparing, by the computing device, determined values of durations of motor acts and determined difference values between adjacent acceleration vector magnitude extrema with reference values of motor act duration and reference values of a difference between adjacent acceleration vector magnitude extrema in a corresponding at least one formed in advance predetermined pattern (see Figures 4A-D and [0110], [0112], and [0123]-[0126]); and 
determining, by the computing device the type of a motor act performed based on whether said determined values of the durations of the motor acts and the difference between adjacent extrema of the acceleration vector magnitude fit into preset ranges of said reference values of the motor act duration and said difference values between the adjacent extrema of acceleration vector magnitude in the corresponding the at least one 
Blackadar et al. notes “the computed acceleration derivative values for multiple axes of accelerometer 130 may be combined by preprocessor 305 for each time sample… or a squared value of the sum… may be computed after combining the values” (see [0103]). However, Blackadar et al. does not specifically teach a sequence of acceleration vector magnitudes Ai, wherein Ai = √(xi2 + yi2 + zi2). However, Fujita et al. teaches a sequence of acceleration vector magnitudes Ai, wherein Ai = √(xi2 + yi2 + zi2) (see [0064]-[0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Blackadar et al. to include a sequence of acceleration vector magnitudes Ai, wherein Ai = √(xi2 + yi2 + zi2), as disclosed in Fujita et al., so as to accurately measure body movements without being affected by an error in a sensor and/or an error due to a change in offset voltage (see Fujita et al.: Abstract).
Regarding claim 3, Blackadar et al. discloses said three-component accelerometer is attached to a human arm (see [0015], [0041], [0046], and [0050]). 
Regarding claim 4, Blackadar et al. discloses said three-component accelerometer is fixed on a wrist (see [0015], [0041], [0046], and [0050]).
Regarding claim 5, Blackadar et al. discloses the three-component accelerometer comprises three structurally interconnected acceleration sensors forming three orthogonal acceleration measurement axes (see [0056]).

Regarding claim 7, Blackadar et al. discloses forming the at least one predetermined pattern comprises: 
attaching a three-component accelerometer to a human body, the three-component accelerometer being responsive to human motor activity (see [0046], [0050], and [0056]); 
generating, by the three-component accelerometer signals xi, yi, zi induced by human motor activity, where I is a consecutive count number and wherein said signals correspond to projections of an acceleration vector along three orthogonal axes X, Y, Z, said generating being performed during a series of human motor acts of the type, for which the at least one predetermined pattern is being formed (see Figures 4A-D and [0056], [0088]-[0089], and [0101]); 
sending the signals xi, yi, zi generated by the three-component accelerometer during the series of human motor acts of the type, for which the at least one predetermined pattern is being formed to a computing device, operably associated with the three-component accelerometer, for processing (see Figures 3A-B and [0047], [0060], [0063], and [0088]); 
i using said signals xi, yi, zi generated by the three-component accelerometer during the series of human motor acts of the type, for which the at least one predetermined pattern is being formed (see [0088]-[0089], [0101]-[0104], and [0110]-[0113]); 
forming, by the computing device a time array of acceleration vector magnitudes Ai using the signals generated by the three-component accelerometer during the series of human motor acts of the type, for which the at least one predetermined pattern is being formed (see Figures 4A-D and [0088]-[0089], [0101]-[0104], and [0110]-[0113]); 
identifying, by the computing device, local extrema in the time array of acceleration vector magnitudes Ai formed using the signals generated by the three-component accelerometer during the series of human motor acts of the type, for which the at least one predetermined pattern is being formed (see Figures 4A-D and [0110], [0112], and [0123]-[0126]); 
for each motor act determining, by the computing device, a number of extrema of acceleration vector magnitude, a duration of each motor act and a difference between adjacent extrema of the acceleration vector magnitude in the time array of acceleration vector magnitudes formed using the signals generated by the three-component accelerometer during the series of human motor acts of the type, for which the at least one predetermined pattern is being formed (see Figures 4A-D and [0110], [0112], and [0123]-[0126]); and   
designating, by the computing device, as reference values in the at least one formed in advance predetermined pattern a recurring number of extrema, minimum and 
Fujita et al. teaches a sequence of acceleration vector magnitudes Ai, wherein Ai = √(xi2 + yi2 + zi2) (see [0064]-[0067]).
Regarding claim 8, Blackadar et al. discloses forming, by the computing device at least one additional pattern when at least one motor act is found by the computing device to contain a different recurring number of extrema, wherein the different recurring number of extrema, minimum and maximum values of a motor act duration having the different recurring number of extrema, and minimum and maximum values of a difference between adjacent extrema belonging to the at least one motor act having the different recurring number of extrema are taken as reference values of the at least one additional predetermined pattern (see Figures 4A-D and [0089], [0096], [0110], [0112], [0117]-[0120], and [0123]-[0126]).
Regarding claim 9, Blackadar et al. discloses the signals generated by the three-component accelerometer or acceleration vector magnitudes calculated by the computing device, are subjected to a smoothing procedure prior to the formation by the computing device, of the time array of acceleration vector magnitudes, wherein the 
Regarding claim 11, Blackadar et al. teaches the number of motor acts in a series of the same type of motor acts performed by the human during forming the at least one predetermined pattern is a large number (see [0125]-[0126]) but does not specify that the number ranges from 50 to 300. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blackadar et al. to include the number of motor acts in a series of the same type of motor acts performed by the human during forming the at least one predetermined pattern ranges from 50 to 300, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Blackadar et al. discloses a device for determining types of motor activity comprising: 
a three-component accelerometer (130) for attaching to a body of a human and for generating signals xi, yi, zi  corresponding to projections of an acceleration vector of the accelerometer along three orthogonal space axes X, Y, Z, where i is a consecutive count number (see [0046], [0050], and [0056]), and a computing device (110) coupled to outputs of the accelerometer, wherein the computing device: 
calculates a sequence of acceleration vector magnitudes Ai using the signals generated by the three-component accelerometer (see [0088]-[0089], [0101]-[0104], and [0110]-[0113]), 
i (see Figures 4A-D and [0088]-[0089], [0101]-[0104], and [0110]-[0113]), 
identifies extrema in the formed time array of acceleration vector magnitudes Ai (see Figures 4A-D and [0110], [0112], and [0123]-[0126]);
compares a selected series of acceleration vector magnitude extrema with at least one predetermined pattern, wherein the at least one predetermined pattern is formed in advance for a certain type of motor activity (e.g. activity engines 340-1…n) and characterized by a reference number of acceleration vector magnitude extrema, a reference duration of motor act, and reference values of difference between adjacent acceleration vector magnitude extrema (see Figures 3A-4D and [0089], [0096], [0110], [0112], and [0123]-[0126]), 
determines, based on comparison between selected series of acceleration vector magnitude extrema with the at least one formed in advance predetermined pattern, durations of separate motor acts by identifying a number of consecutive extrema equal to the reference number of extrema in the at least one formed in advance predetermined pattern (see Figures 4A-D and [0110], [0112], and [0123]-[0126]), 
determines difference values between adjacent acceleration vector magnitude extrema for each motor act (see Figures 4A-D and [0110], [0112], and [0123]-[0126]), 
compares determined values of durations of motor acts and difference values between adjacent acceleration vector magnitude extrema with corresponding reference values in a corresponding at least one formed in advance predetermined pattern (see Figures 4A-D and [0110], [0112], and [0123]-[0126]), and   

Blackadar et al. notes “the computed acceleration derivative values for multiple axes of accelerometer 130 may be combined by preprocessor 305 for each time sample… or a squared value of the sum… may be computed after combining the values” (see [0103]). However, Blackadar et al. does not specifically teach a sequence of acceleration vector magnitudes Ai, wherein Ai = √(xi2 + yi2 + zi2). However, Fujita et al. teaches a sequence of acceleration vector magnitudes Ai, wherein Ai = √(xi2 + yi2 + zi2) (see [0064]-[0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blackadar et al. to include a sequence of acceleration vector magnitudes Ai, wherein Ai = √(xi2 + yi2 + zi2), as disclosed in Fujita et al., so as to accurately measure body movements without being affected by an error in a sensor and/or an error due to a change in offset voltage (see Fujita et al.: Abstract).
Regarding claim 14, Blackadar et al. discloses said accelerometer is adapted to be fixed on the wrist (see [0015], [0041], [0046], and [0050]).

Regarding claim 16, Blackadar et al. discloses the computing device is coupled to accelerometer outputs via cyclic buffers (see [0089], [0092], and [0096]-[0099]).
Regarding claim 17, Blackadar et al. discloses a transceiver (140) to provide wireless transmission of data on currently performed type of human motor activity to an external device (see [0063], [0090], and [0155]).   

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackadar et al. and Fujita et al., further in view of Downs et al. (US Patent No. 9,398,867 B2) (previously cited).

Regarding claims 2 and 13, it is noted neither Blackadar et al. nor Fujita et al. does not specifically teach determining the type of the motor act performed is further based on a dispersion of the differences between adjacent extrema of acceleration vector magnitude with respect to corresponding reference values in the at least one formed in advance predetermined pattern. However, Downs et al. teaches determining the type of the motor act performed is further based on a dispersion of the differences between adjacent extrema of acceleration vector magnitude with respect to corresponding reference values in the at least one formed in advance predetermined pattern (see Figures 5-7 and col. 4, line 51-col. 5, line 41, col. 6, lines 50-65, and col. 7, line 45-col. 8, line 4). It would have been obvious to one of ordinary skill in the art before .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Finch et al. (US 2018/0020950 A1) describes calculating a sequence of acceleration vector magnitudes by square rooting the sum of squares of 3-axis acceleration data at each time sample. 
Chan et al. (US 2014/0019080 A1) describes calculating an overall magnitude of acceleration by square rooting the sum of squares of 3-axis acceleration data at each time sample and compares the overall magnitude to a threshold to classify an activity as either walking or another activity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791